Citation Nr: 9931868	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-32 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Outpatient Clinic in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to reimbursement for the unauthorized purchase of 
Interferon, during the period from December 17, 1986 to July 
28, 1987.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952, from September 1954 to September 1957, and from 
December 1957 to May 1973.  He died on October [redacted], 
1987.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 decision of the VA outpatient clinic in 
Winston Salem, North Carolina which denied the appellant's 
claim for reimbursement for the unauthorized purchase of 
Interferon during the period from October 2, 1986 to June 30, 
1987.  The appellant submitted a notice of disagreement with 
that decision in May 1997.  In September 1997, she was 
provided with a statement of the case.  Her substantive 
appeal was received in October 1997.

The Board notes that the appellant, in her April 1996 claim, 
did not request reimbursement of expenses incurred during the 
period from October 2, 1986 to June 30, 1987, as the appealed 
decision indicated; rather, she requested reimbursement of 
expenses incurred during the period from December 17, 1986 to 
July 28, 1987.  As such, the Board has restyled the issue (as 
set forth on the first page of this decision) to reflect the 
appropriate dates; and such restyling has not resulted in any 
prejudice to the appellant.

The Board further notes that regulation sections pertinent to 
this case were renumbered in 1996, i.e., 38 C.F.R. § 17.80 
set forth in the September 1997 statement of the case is now 
numbered as 38 C.F.R. § 17.120.  No substantive changes were 
made in the regulations at the time of the renumbering.  
Accordingly, the Board concludes that remanding simply to 
issue a new statement of the case is unnecessary as the 
appellant was previously informed of the substance of the 
relevant regulations and as such, the statement of the case 
resulted in no prejudice.

It is also noted that the claims file contains evidence, 
consisting of a letter from a Ms. [redacted] concerning her 
treatment with Interferon, which was received at the RO in 
May 1998.  This material was not previously considered by the 
Regional Office (RO) or in the prior appealed decision.  The 
appellant presented a signed waiver of RO consideration of 
this evidence in accordance with 38 C.F.R. § 20.1304(c).

In April 1999, the appellant provided testimony in support of 
her claim before the undersigned Acting Member at a Board 
video conference hearing.


FINDINGS OF FACT

1.  On July 11, 1985, the RO received the veteran's claim for 
service connection for multiple myeloma and the claim was 
denied by a January 1986 rating decision.

2.  During the period from December 17, 1986 to July 28, 
1987, Interferon was purchased, without VA authorization, at 
a private pharmacy and used as treatment for the veteran's 
multiple myeloma.

3.  The veteran died on October [redacted], 1987; the immediate 
cause of death was a respiratory arrest due to or as a consequence 
of progressive myeloma.

4.  In November 1987, the appellant filed a claim for service 
connection for the cause of the veteran's death.

5.  By a June 1994 RO decision, service connection was 
granted for the veteran's cause of death (multiple myeloma), 
effective from July 11, 1985; and in August 1994, the 
appellant was informed of the award. 

6.  In April 1996, the appellant filed a claim for 
reimbursement for the unauthorized purchase of Interferon, 
during the period from December 17, 1986 to July 28, 1987.

7.  The unauthorized purchase of Interferon during the period 
from December 17, 1986 to July 28, 1987 was non-emergent in 
nature.


CONCLUSION OF LAW

The criteria for reimbursement for the unauthorized purchase 
of Interferon, during the period from December 17, 1986 to 
July 28, 1987, have not been met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On file is a marriage license which reflects that the 
appellant and veteran were married in November 1957.

Medical records, from the veteran's private physician (James 
N. Atkins, M.D.) and his medical practice (Goldsboro Medical 
Specialists, P.A.), show that the veteran was first diagnosed 
as having multiple myeloma in December 1984.

On July 11, 1985, the RO received the veteran's claim for 
service connection for multiple myeloma.  By a January 1986 
RO decision, service connection for multiple myeloma was 
denied.

In an April 1987 letter to APWU Health plan, James N. Atkins, 
M.D., indicated he was aware that payment for Interferon was 
not going to be made as such had not been approved for use in 
treatment of myeloma.  However, Dr. Atkins pointed out that 
medical literature reflected that Interferon did indeed have 
"definite activity" in myeloma.  In the veteran's case, Dr. 
Atkins specifically remarked that use of Interferon had 
resulted in a phenomenal response within a period of 3 1/2 
months.

In a June 1987 statement, James N. Atkins, M.D., indicated 
that since the veteran had been diagnosed as having multiple 
myeloma, he (the veteran) had been on various therapeutic 
modalities.  Over a 2 year interval, it was noted that there 
had not been a significant drop in his IGA level with the use 
of Cytoxan, Prednisone, and Alkeran; however, with use of an 
Interferon/Prednisone/Adriamycin regimen, his functional 
capacity had improved markedly as did his clinical condition, 
performance status, and quality of survival.  It was pointed 
out that Interferon was "active in myeloma," particularly 
in IGA myelomas.  Dr. Atkins stated that there was no 
question that the interferon was effective in the medical 
literature for IGA myeloma, which was what the veteran had.

The veteran's death certificate reflects that he died on 
October [redacted], 1987.  The immediate cause of death was 
respiratory arrest due to or as a consequence of progressive 
myeloma. 

In November 1987, the appellant filed a claim seeking service 
connection for the cause of the veteran's death.

In a May 1988 statement, James N. Atkins, M.D., indicated 
that the veteran had multiple myeloma (IGA type) and had been 
treated with a number of chemotherapeutic regimens. 

During an October 1988 Board hearing (which was held with 
regard to a claim for service connection for the cause of the 
veteran's death), the appellant testified that the veteran's 
myeloma had been treated with a new drug -- Interferon.  It 
was noted that the veteran's use of Interferon dramatically 
reduced the level of his cancer.  The appellant said the 
veteran stopped using Interferon after being informed that 
his insurance companies (Postal Workers' Union and CHAMPUS) 
would not pay for such.  The companies apparently refused to 
pay for Interferon as it was an experimental drug which had 
only been approved for treatment of sickle cell anemia.  It 
was noted that the cost of using Interferon was approximately 
$1,400 to $1,600 per month.  

By a June 1994 RO decision, service connection for the cause 
of the veteran's death (multiple myeloma) was granted and a 
100 percent rating was assigned, effective from July 11, 
1985.  (The grant was based on the veteran's herbicide 
exposure in Vietnam.)  In August 1994, the appellant was 
notified that her dependency and indemnity compensation award 
was being amended.

In an October 1994 statement, James N. Atkins, M.D., 
indicated that the veteran had been treated with Interferon 
for his myeloma.  It was noted that he started taking the 
drug on December 17, 1986 and continued using such until July 
28, 1987. 

In April 1996, the appellant filed a claim (VA Form 10-583) 
for payment of the cost of unauthorized medical services.  In 
her claim, she noted that the veteran had been placed on 
Interferon from December 17, 1986 until July 28, 1987, and 
that such had controlled his cancer.  She said he stopped 
taking the medication in July as he felt as if he could not 
afford to pay for such and died three months after his 
treatment had stopped.  She claimed she was entitled to VA 
reimbursement of $ 11,945.22 --  the cost of the purchase of 
Interferon.  (She also noted that APWU and CHAMPUS had 
previously refused to pay for the veteran's Interferon.)

In an October 1996 letter to the appellant, the VA notified 
her that the request for reimbursement of the cost of 
prescription medication used in the management of the 
veteran's illness was granted with the exception of 
Interferon.  It was noted that VA regulations provide that 
before the cost of medication can be reimbursed it must be 
FDA approved for the treatment being prescribed, and as 
Interferon had not been approved by the FDA for the treatment 
of the veteran's condition, reimbursement of the cost was 
denied.

In a May 1997 Authorization and Invoice for Medical and 
Hospital Services (VA Form 10-7078), it was noted that the 
estimated cost of prescription drugs (not including 
Interferon) which were purchased locally from October 1, 1986 
to June 30, 1987, was $1,650.78.  It was noted that the 
appellant had already provided for payment of the medication 
from her personal funds; and VA authorization for 
reimbursement of $1,650.78, to the appellant, was granted.

In a statement of the case, issued in September 1997, it was 
further determined that the Interferon that the veteran was 
receiving was not filled as an emergency and continuation of 
the purchases of the medication was for refills and 
maintenance.

In a May 1998 statement, Ms. [redacted] indicated she had 
participated in a double blind study of Beta Interferon which 
started in 1991.  Since the conclusion of the study, she 
reported, she had been taking Beta-Interferon and that such 
was shipped to her, at no-cost, by Walter Reed Army Medical 
Center.  She indicated she was taking the drugs to see if 
they improved her multiple sclerosis. 

At an April 1999 Video Conference hearing, before the 
undersigned Acting Board Member, the appellant testified that 
the veteran's private doctor (Dr. Atkins) had prescribed 
Interferon as treatment for the veteran's myeloma.  She said 
that the veteran's private health insurance had refused to 
pay for Interferon as it was an experimental and expensive 
drug.  After being denied reimbursement from his own 
insurance companies, she said, the veteran began paying 
$1,400 out of his own pocket for the monthly cost of the 
drug.  She said he later stopped taking the drug and died six 
months thereafter.  She said that the VA had reimbursed her 
for other medication, which was used to treat the veteran, 
but not for Interferon.  She said her claim was denied as 
Interferon was an experimental drug and not FDA approved for 
the treatment of myeloma.  To her knowledge, she said, 
Interferon was still deemed an experimental drug for 
treatment of myeloma but had been approved for treatment of 
other conditions such as hairy cell leukemia.  She also noted 
that the Government had been using Interferon, on an 
experimental basis, for many years.  She pointed out that Ms. 
[redacted] had used Interferon for treatment of multiple 
sclerosis and that the cost of such was provided for, even 
though she was not a veteran.  Accordingly, she felt that her 
husband, who died of a service-connected disorder, was 
deserving of reimbursement for his Interferon treatment.

II.  Legal Analysis

The appellant's claim for reimbursement for unauthorized 
medical expenses is well grounded, meaning not inherently 
implausible.  All relevant facts have been properly developed 
and, therefore, the VA's duty to assist has been satisfied.  
38 U.S.C.A. § 5107(a).

VA regulations provide that a claim for payment or 
reimbursement of services not previously authorized may be 
filed by the veteran who received the services (or his 
guardian) or by the hospital, clinic, or community resource 
which provided the services, or by a person other than the 
veteran who paid for the services.  38 C.F.R. § 17.123.

The Board is satisfied that the appellant is an eligible 
claimant in accordance with this requirement as marital 
assets were used to pay for the veteran's Interferon.  See 
May 1997 VA Form 10-7078.  As such, she is a proper claimant 
pursuant to 38 C.F.R. § 17.123.  

VA regulations further stipulate that claims for payment or 
reimbursement of expenses of medical care or services not 
previously authorized must be filed within the following time 
limits:

(a)  A claim must be filed within 2 years 
after the date the care or services were 
rendered (and in the case of continuous 
care, payment will not be made for any 
part of the care rendered more than 2 
years prior to filing claim), or

(b)  In the case of care or services 
rendered prior to a VA adjudication 
allowing service-connection: 

(1)  The claim must be filed within 
2 years of the date the veteran was 
notified by VA of the allowance of 
the award of service- connection. 

(2)  VA payment may be made for care 
related to the service-connected 
disability received only within a 2-
year period prior to the date the 
veteran filed the original or 
reopened claim which resulted in the 
award of service-connection but 
never prior to the effective date of 
the award of service-connection 
within that 2-year period. 

(3)  VA payment will never be made 
for any care received beyond this 
two-year period whether service 
connected or not.

38 C.F.R. § 17.126.

In the instant case, it is noted that the veteran was first 
diagnosed as having multiple myeloma in December 1984.  The 
veteran's private physician prescribed Interferon as 
treatment for myeloma, and such was purchased at a private 
pharmacy during the period from December 17, 1986 to July 18, 
1987; thereafter, the veteran discontinued use of such 
medication.  A few months later, in October 1987, the veteran 
died of respiratory arrest due to or as a consequence of 
progressive myeloma.  In November 1987, the appellant filed a 
claim for service connection for the cause of the veteran's 
death.  In June 1994, the RO granted the appellant's claim 
for service connection for multiple myeloma (as the cause of 
the veteran's death), assigned a 100 percent rating for such, 
and established an effective date of July 11, 1985 (which was 
the date of the veteran's initial claim for service 
connection for multiple myeloma).  In April 1996, the 
appellant filed a claim for reimbursement of the unauthorized 
purchase of Interferon, used as treatment for the veteran's 
service-connected myeloma. 

As to the time limits for filing reimbursement claims, the 
Board notes that the appellant timely filed her claim for 
reimbursement of unauthorized medical expenses in April 1996, 
within 2 years of being notified (in August 1994) that her 
claim for service connection for the cause of the veteran's 
death had been granted.  38 C.F.R. § 17.126(b)(1).  
Interferon was purchased from December 1986 to July 1987, 
which is within 2 years of the appellant's November 1987 
claim for service connection for the cause of the veteran's 
death.  38 C.F.R. § 17.126(b)(2).  Finally, it is noted that 
the appellant is not seeking reimbursement for unauthorized 
medical expenses incurred prior to the effective date of the 
award of service connection, which is July 11, 1985.  Id; See 
also Argo v. Derwinski, 2 Vet. App. 509 (1992) (holding that 
expenses of medical care or services rendered prior to the 
effective date of an award of service connection may not be 
reimbursed).  Accordingly, the Board finds that all the 
regulatory requirements regarding timeliness are satisfied by 
the appellant.

Regulations further require that to be entitled to payment or 
reimbursement for medical expenses incurred without prior 
authorization from the VA, all of the following criteria must 
be met: 

(a)  That treatment was either 

(1)  for an adjudicated service-
connected disability, or 

(2)  for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or 

(3)  for any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability, or

(4)  for any injury, illness, or 
dental condition services for 
reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) that a medical emergency existed of 
such nature that delay would have been 
hazardous to life or health; and 

(c) that no VA or Federal facilities were 
feasibly available and an attempt to use 
them beforehand, or obtain prior VA 
authorization for the services required, 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (formerly 
38 C.F.R. § 17.80, re-designated in May 1996).

Now the Board must address whether the appellant meets the 
substantive requirements for entitlement to reimbursement of 
unauthorized medical expenses as set forth in 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120.  It is emphasized that all 
three requirements must be satisfied (in the aforementioned 
law and regulation) for favorable disposition of the appeal.  
See Zimick v. West, 11 Vet. App. 45 (1998).  See also Cotton 
v. Brown, 7 Vet. App. 325 (1995); Malone v. Gober, 10 Vet. 
App. 539 (1997).

The first requirement of the law is met since evidence on 
file from Dr. Atkins shows that Interferon was used to treat 
the veteran's service-connected multiple myeloma.

The Board finds, however, that it is clear that the second 
mandatory requirement of the law, that a sufficient medical 
emergency exist, is not satisfied in this case.  In this 
regard, the Board notes that the common meaning of an 
emergency is a "sudden, generally unexpected occurrence or 
set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143 (1994), quoting WEBSTER'S 
NEW WORLD DICTIONARY (3rd. College Edition 1988).  A medical 
emergency must be of such a nature that delay in obtaining 
treatment would have been hazardous to life and health.

In the instant case, the claims file shows that the veteran 
was treated with various therapeutic modalities after myeloma 
was diagnosed in 1984.  The file suggests that the use of 
Interferon was yet another treatment approach designed to 
stem the spread of the veteran's disease.  It was one of 
several such treatment approaches.  There is absolutely no 
evidence on file showing that the veteran's need for 
Interferon was emergent, sudden, generally unexpected, or 
immediate.  Interferon was prescribed over a period of 
several months; and purchases of medication over a long 
period of time are not suggestive of a medical emergency of 
such a nature that delay would have been hazardous to life or 
health.  Further, there is no evidence showing that the use 
of medication, other than Interferon, during the period in 
question, would have been hazardous to the veteran's life or 
health.  Notably, the veteran did not die immediately after 
his use of Interferon was discontinued, rather he died 
several months thereafter.

The Board sympathizes with the appellant's contentions that 
the veteran needed Interferon.  The Board has carefully 
considered the statements of Dr. Atkins, which indicated that 
the interferon was an effective treatment for the IGA myeloma 
which the veteran had.  The Board notes, however, that an 
effective treatment is not the equivalent of an emergent 
treatment and the veteran's use of interferon does not 
satisfy the requirement of being emergent in nature.  See 
Hennessey v. Brown, 7 Vet. App. 143.

Because the second requirement (that a medical emergency 
exist) has not been met, a discussion of the third 
requirement is unnecessary as all three requirements must be 
satisfied in order for the appellant's claim for 
reimbursement to prevail.

The Board notes that the appellant was informed by the VA at 
the time of the decision denying her current claim, that 
payment could not be made for Interferon as it was not FDA 
approved for the treatment being prescribed.  The Board notes 
that at that time, the VA cited no authority for that 
assertion.  Furthermore, the Board is currently unaware of 
any such authority.  However, whether Interferon was an FDA 
approved treatment or not is irrelevant to the Board's 
current decision.  The basis for the Board's current decision 
has been thoroughly explained above and the Board need not 
further consider whether the veteran's treatment was FDA 
approved.  Furthermore, as the appellant was also informed in 
her statement of the case that the veteran's treatment was 
non-emergent in nature, there was no prejudice to the 
appellant.

The Board has also considered the fact that the appellant was 
reimbursed for the veteran's other unauthorized medical 
prescription expenses, with the exception of Interferon.  The 
Board is unaware of what legal basis existed for the granting 
of such a benefit to the appellant, but the Board will not 
review benefits previously awarded the appellant.  
Nonetheless, the granting of reimbursement as to other 
medical expenses incurred by the veteran in no way 
constitutes a binding precedent as to whether reimbursement 
is authorized for the purchase of Interferon.  To that 
extent, the reimbursement of other medical expenses is not 
pertinent to the issue at hand.

The testimony proffered by the appellant at her April 1999 
Board video conference hearing has also been carefully 
considered by the Board.  It is noted that in part, she 
testified that her husband was deserving of reimbursement 
given his service to his country and she was as deserving of 
reimbursement as Ms. [redacted], who had received free 
Interferon from the Government.  While the Board sympathizes 
with the appellant's viewpoint, this does not establish any 
legal basis for the benefit sought on appeal.  The 
appellant's testimony does not establish that the veteran's 
treatment with Interferon was emergent in nature.

The Board has also carefully considered the letter submitted 
from Ms. [redacted].  The Board finds such evidence of little 
probative value as there is no evidence that suggests Ms. 
[redacted] circumstances were the same as that of the veteran's.  
In Ms. [redacted] case, Interferon was used to treat multiple 
sclerosis not myeloma and Walter Reed Medical Center not the 
VA provided her with free medication.  Furthermore, the 
treatment provided to Ms. [redacted] is irrelevant to a 
determination of whether the veteran's treatment was emergent 
in nature.

The Board is deeply sympathetic with the appellant and her 
loss.  However, the Board must apply the laws and regulations 
as they exist, not as the Board may wish them to be.  In this 
case, the outcome is dictated by the current laws and 
regulatory framework.  The relief sought is not provided for 
in the statutory framework within which the Board must act.  
The provisions of 38 U.S.C.A. § 503 (West 1991) allow for the 
Secretary to provide relief in cases of administrative error 
or in cases deserving equitable relief; however, such action 
is outside the purview of the Board's jurisdiction.  
38 C.F.R. § 20.101.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  A grant of equitable relief is solely within the 
discretion of the Secretary of the Veterans Affairs.

In conclusion, the weight of the evidence shows that not all 
of the mandatory criteria for reimbursement of unauthorized 
medical expenses have been met.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to reimbursement for the unauthorized purchase of 
Interferon, for the period from December 17, 1986 to July 28, 
1987, is denied.



		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals

 

